         Case 2:19-cv-05912-MHB Document 1 Filed 12/30/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Rebecca Cooley
12
13
                              UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
16
     Rebecca Cooley,                       Case No.:
17
18                     Plaintiff,
                                           COMPLAINT
19         vs.
20
     Conn Appliances, Inc.,
21                                         JURY TRIAL DEMANDED
22                     Defendant.
23
24
25
26
27
28
         Case 2:19-cv-05912-MHB Document 1 Filed 12/30/19 Page 2 of 5



 1         Plaintiff, Rebecca Cooley (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Conn Appliances, Inc. (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                          PARTIES
17         4.     Plaintiff is an adult individual residing in Chandler, Arizona, and is a
18
     “person” as defined by 1 U.S.C. § 1.
19
20         5.     Defendant is a business entity located in Woodlands, Texas, and is a
21
     “person” as the term is defined by 1 U.S.C. § 1.
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
           6.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
25
26 be owed to Defendant.
27
28


                                                 2
         Case 2:19-cv-05912-MHB Document 1 Filed 12/30/19 Page 3 of 5



 1         7.     At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative or employee.
 5         8.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone number: 480-xxx-5889 (hereafter
 7
 8 “Number”).
 9
           9.     Within the past year, Defendant began calling Plaintiff’s Number in an
10
11 attempt to collect a debt.
12         10.    The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
14
15 (“Robocalls”).
16         11.    When Plaintiff answers Defendant’s calls, she hears a significant period
17
     of silence or a series of clicks before Defendant’s automated system attempts to
18
19 connect Plaintiff to an available representative.
20
           12.    In or around September of 2019, during a live conversation, Plaintiff
21
     requested that Defendant cease all further calls to her Number.
22
23         13.    Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s
24
     Number using an ATDS in an excessive and harassing manner.
25
26         14.    Defendant’s calls directly and substantially interfered with Plaintiff’s

27 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
28
   a significant amount of anxiety, frustration, and annoyance.

                                                 3
          Case 2:19-cv-05912-MHB Document 1 Filed 12/30/19 Page 4 of 5



 1                                          COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
            15.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7          16.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11          17.    Defendant’s telephone system has the earmark of using an ATDS in that
12
     Plaintiff, upon answering calls from Defendant, heard silence or clicks before being
13
14 connected with a live representative.
15
            18.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
16
17 consent in that Defendant either never had Plaintiff’s prior express consent to do so, or
18 such consent was effectively revoked when Plaintiff requested that Defendant cease
19
     all further calls.
20
21          19.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
22 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
23
   the TCPA.
24
25          20.    Plaintiff was harmed and suffered damages as a result of Defendant’s
26
     actions.
27
28


                                                 4
         Case 2:19-cv-05912-MHB Document 1 Filed 12/30/19 Page 5 of 5



 1         21.   The TCPA creates a private right of action against persons who violate
 2
     the Act. See 47 U.S.C. § 227(b)(3).
 3
 4         22.   As a result of each call made in violation of the TCPA, Plaintiff is
 5 entitled to an award of $500.00 in statutory damages.
 6
          23. As a result of each call made knowingly and/or willingly in violation of
 7
 8 the TCPA, Plaintiff may be entitled to an award of treble damages.
 9
10                                 PRAYER FOR RELIEF
11         WHEREFORE, Plaintiff prays for judgment against Defendant for:
12
                 A. Statutory damages of $500.00 for each call determined to be in violation
13
14                  of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);

15               B. Treble damages for each violation determined to be willful and/or
16
                    knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and
17
18               C. Such other and further relief as may be just and proper.
19
20                  TRIAL BY JURY DEMANDED ON ALL COUNTS
21
22
     DATED: December 30, 2019                   TRINETTE G. KENT
23
24                                             By: /s/ Trinette G. Kent
25                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
26                                             Attorney for Plaintiff, Rebecca Cooley
27
28


                                               5
